Citation Nr: 1047092	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to a separate compensable rating for the left ankle.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from March 1990 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional 
Office(RO), which granted service connection and assigned a 20 
percent rating for multiple arthralgia of the knees, shoulders, 
ankles, and back (claimed as sore joints), effective From 
February 1997.  The Veteran filed a timely appeal challenging the 
disability rating that had been assigned.    


FINDING OF FACT

The Veteran's left ankle results in subjective complaints of pain 
with no limitation of motion or x-ray evidence of degenerative 
changes.  


CONCLUSION OF LAW

The criteria for a separate compensable rating for the left ankle 
has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Codes, 5003, 5271 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the Veteran of any evidence that is necessary 
to substantiate his claim.  This includes notifying the Veteran 
of the evidence VA will attempt to obtain and that which the 
Veteran is responsible for submitting.  Proper notice must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
See 38 C.F.R. § 3.159 (2009).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

These notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this 
notice must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial 
evaluation for arthralgia, left ankle, following the grant of 
service connection.  

Service connection for arthralgia, multiple joints was granted in 
a rating decision of October 2002.  He appealed the assigned 20 
percent disability rating..  The Courts have held that, once 
service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for the initial 
rating claim.  

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, with the claims file.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Pursuant to the Board's March 2010 remand, the Veteran was 
afforded a September 2010 VA examination for the purpose of 
determining the nature and severity of his left ankle disability.   
The Veteran has not asserted that his condition has worsened 
since that time.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the above VA examination report to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claim.  The VA examiner personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.

In light of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Initial Rating

The Veteran contends that he warrants a separate compensable 
rating for his left ankle disability.  He maintains that it is 
painful, and pops and cracks.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods 
are shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings. See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).  

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  
38 C.F.R. § 4.7 (2010).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2010).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history. 38 
C.F.R. §§ 4.2, 4.41 (2010).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2010).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervations, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a 
healed injury are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

By rating decision of October 2002, service connection for of the 
knees, shoulders, ankles, and back (claimed as sore joints) was 
assigned and granted a 20 percent rating, effective 
February 1997.  The Veteran appealed the assigned rating.  In 
November 2008, the Board remanded the appeal for further 
development, to include affording the Veteran a VA examination to 
determine whether the Veteran was entitled to separate 
compensable ratings for his various arthralgias.  In September 
2009, the RO assigned separate compensable ratings for 
degenerative joint disease of the left knee, right knee, left 
shoulder and right shoulder.  The disability rating for service-
connected multiple arthralgia (right ankle, right ankle and 
lumbar spine) remained at 20 percent.  

The Board issued a decision in March 2010 that, in pertinent 
part, remanded the issue of whether the Veteran was entitled to a 
separate compensable rating for left ankle disability.  While a 
January 2009 VA examination had shown that the Veteran had a 
normal range of motion of the right ankle and lumbar spine as 
well as normal X-rays, the Board observed that it remained 
unclear as to whether the Veteran had degenerative joint disease 
of the left ankle.  The presence of degenerative joint disease 
was noted to serve as a possible basis for the award of a 
separate compensable rating.   Parenthetically, the issue of 
whether a higher rating was warranted for multiple arthralgia was 
denied by the Board.

Degenerative arthritis, including osteoarthritis, established by 
X-ray findings is rated according to limitation of motion for the 
joint or joints involved.  Where limitation of motion is 
noncompensable, an evaluation of 10 percent is assigned for each 
major joint (including the ankle and the knee) or group of minor 
joints affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two or 
more major joints, or two or more minor joint groups; and a 20 
percent evaluation is assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Code 5003 (2010).  The 20 percent and 10 percent 
ratings based on X-ray findings, as stated above, will not be 
combined with ratings based on limitation of motion. 38 C.F.R. 
§ 4.71a, Code 5003, Note (1).

Diagnostic Code 5271 provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and for a maximum 
20 percent rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271.

The Schedule for Rating Disabilities also provides some guidance 
by defining full range of motion of the ankle as zero to 20 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology. 38 
C.F.R. § 4.40 (2010).  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

In this case, the Veteran underwent a VA examination in 
January 2009.  He related 7/10 joint pain on a daily basis.  Some 
days his joint pain was 10/10.  He used Tylenol, 500mg. two 
tablets as needed.  The response to the treatment was fair.  He 
did not have a history of hospitalization or surgery, trauma to 
the joints, or history of neoplasm.  There was stiffness, pain, 
weakness, incoordination,, and decreased speed of joint pain 
noted.  There was no deformity or instability noted.  There were 
no incapacitating episodes due to arthritis.  He related that he 
was unable to stand more than a few minutes and he was unable to 
walk more than a few yards.  The left ankle showed crepitus and 
guarding of movement.  There was no ankle instability or tendon 
abnormality.  There was objective evidence of pain with left 
ankle motion.  Left ankle dorsiflexion was 0 to 10 degrees.  
Plantar flexion was 0 to 45 degrees.  

Pursuant to the Board's March 2010 remand, the Veteran underwent 
additional VA examination in September 2010.  There was no 
deformity, giving way, instability, weakness, inccordination, 
decreased speed of joint motion, episodes of dislocation or 
subluxation, locking episodes, or effusion.  There was evidence 
of pain, stiffness, and flare-ups of joint disease.  The flare-
ups were moderate in degree and occurred on a weekly basis for 
hours.  Standing and walking were the precipitating factors that 
made it worse.  He was limited in standing for 15 to 30 minutes.  
He related he was unable to walk more than a few yards.  He had 
normal gait.  He had no abnormal ankle instability or tendon 
abnormality.  Range of motion testing showed no objective 
evidence of pain with active left ankle motion.  Left 
dorsiflexion was 0 to 20 degrees and left plantar flexion was 
0 to 45 degrees.  There was no objective evidence of pain 
following repetitive motion or additional limitations after three 
repetitions of range of motion.  There was no joint ankylosis.  

X-ray findings of the left ankle joint was normal.  The ankle 
mortise was well-maintained.  The bony mineralization pattern was 
normal.  No traumatic or degenerative changes were appreciated.  

The impression was normal left ankle.  The Veteran's usual 
occupation was truck driver.  At the time of the examination, he 
was not employed.  He was not retired but had been unemployed due 
to joint pain for 10 to 20 years.  The diagnosis was history of 
left ankle sprain.  The left ankle disability had a moderate 
affect on chores, severe affect on shopping, severe affect on 
sports, moderate affect on recreation, and mild affect on 
traveling and driving.  The examiner stated that the Veteran's 
left ankle disability less likely as not was related to service.  
The Veteran had normal left ankle range of motion, normal x-ray 
examination, and normal gait.  

As noted, the consideration of whether the Veteran is entitled to 
a separate compensable rating under the tenets of Diagnostic Code 
5003 requires that there be X-ray evidence of arthritis 
(degenerative joint disease).  Such has not been shown in the 
present case.  The most recent X-ray study from September 2010 
indicated that the left ankle joint was normal.  There is no 
competent evidence to the contrary.  Further, to the extent that 
the Veteran argues that he has arthritis of the left ankle, the 
Board notes that such an opinion would hold no probative value.  
The Veteran is simply not competent to render such an opinion.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  

Consideration has also been given as to whether a separate 
compensable rating could be assigned under Diagnostic Code 5271.  
Again, Diagnostic Code 5271 provides for a 10 percent rating 
where there is moderate limitation of motion of the ankle.  
Normal range of motion is defined as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  On 
examination in September 2010, left ankle dorsiflexion was 0 to 
20 degrees and left plantar flexion was 0 to 45 degrees.
Recognition is given to the fact that the Veteran's earlier 
(January 2009) VA examination showed some limitation of 
dorsiflexion.  Specifically, dorsiflexion was not to be limited 
to 10 degrees.  The Veteran continued to have a full range of 
plantar flexion.  The Board also affords less probative value to 
that examination because there is no clear evidence of present 
disability of the left ankle.  Nevertheless, even using the more 
limited range of motion, the evidence continues to show that 
separate compensable rating is not warranted.  Moderate 
limitation of motion is simply not shown.  

The Board has also considered a functional loss due to flare- ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, the September 2010 VA 
examination clearly indicated that there was no objective 
evidence of pain following repetitive motion or additional 
limitations after three repetitions of range of motion.  The 
examiner stated that the Veteran's ankle was clinically normal.  
Thus, the effect of this symptomatology does not support the 
assignment of a separate compensable rating for a left ankle 
disability.
 
The Board has again considered the Veteran's statements.  At no 
time has he stated that his disability has worsened since his 
last VA examination.  He has only stated that he warrants a 
separate, compensable rating for his left ankle.  Assuming that 
he believes his disability is worse, the Board has considered his 
complaints of pain.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the 
Veteran's left ankle has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluation.  
The medical findings (as provided in the examination reports) 
directly address the criteria under which the disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding may 
affect the credibility of testimony).  The examinations and 
evaluation of the Veteran's symptomatology are probative of his 
condition in connection with the criteria under which his 
disability was to be evaluated.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeals period, there is no 
evidence of hospitalization as a result of his left ankle 
disability.  Although the Veteran has been unemployed for 
10 to 20 years, and although he has indicated that he stopped 
working because of his joint pain, there is no evidence of record 
that shows that his left ankle pain alone prevents him from 
working.  The VA examination of January 2009 specifically 
indicates that the Veteran has arthralgia of multiple joints 
which affect his ability to work.  The rating criteria reasonably 
describes the Veteran's disability level and symptomatology, and 
provides for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  As a result, he 
presently is in receipt of a total rating based on individual 
unemployability (TDIU).  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted for 
his claimed service-connected arthralgia of the left ankle 
increased rating.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of his arthralgia of the left ankle warrants a 
separate compensable rating.  There is no x-ray evidence of 
degenerative changes, and his arthralgia is not moderate in 
degree.  Therefore, no separate compensable rating for the left 
ankle is warranted  for any period on appeal.  


ORDER

A separate compensable rating for a left ankle disability is 
denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


